Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's amendments, filed April 27, 2021 are respectfully acknowledged and have been fully considered.
	Claims 1, 4, 10, 13, 15, and 19 are amended. Claim 17 is cancelled. Claim 21 is newly added.
	Claims 1-16 and 18-21 are pending.
Drawings
The amendments to the drawings addressing prior art labeling are respectfully acknowledged, and the corresponding objection to the drawings is withdrawn.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed April 27, 2021, the rejections of independent claims 1, 10, and 19 are withdrawn. The rejections of claims 2-9, 11-16, 18, and 20-21 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed April 27, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-16 and 18-21 are found to be in condition for allowance.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Chi (20180366076 A1) and Wang (CN106201150A) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein the data line comprises a first sub-data line and a second sub-data line, the first sub-pixels in two columns of sub-pixels on two sides of each first sub-data line are electrically connected to a same first sub-data line and are driven via a same first sub-data line, all the second sub-pixels and all the third sub-pixels in the two columns of sub-pixels are not electrically connected to the first sub-data line, and the second sub-pixel and the third sub-pixel in a same column are electrically connected to a same second sub-data line and are driven via a same second sub-data line" in combination with all other limitations of the claim.

Claim 10:
	While closest prior art Chi (20180366076 A1) and Wang (CN106201150A) teach portions of the limitations of independent Claim 10, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 10, namely "wherein the data line comprises a first sub-data line and a second sub-data line, the first sub-pixels in two columns of sub-pixels on two sides of each first sub-data line are electrically connected to a same first sub-data line and are driven via a same first sub-data line, all the second sub-pixels and all the third sub-pixels in the two columns of sub-pixels are not electrically connected to the first sub-data line, and the second sub-pixel and the third sub-pixel in a same column are electrically connected to a same second sub-data line and are driven via a same second sub-data line" in combination with all other limitations of the claim.

Claim 19:
	While closest prior art Chi (20180366076 A1) and Wang (CN106201150A) teach portions of the limitations of independent Claim 19, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 19, namely "wherein the data line comprises a first sub-data line and a second sub-data line, the first sub-pixels in two columns of sub-pixels on two sides of each first sub-data line are electrically connected to a same first sub-data line and are driven via a same first sub-data line, all the second sub-pixels and all the third sub-pixels in the two columns of sub-pixels are not electrically connected to the first sub-data line, and the second sub-pixel and the third sub-pixel in a same column are electrically connected to a same second sub-data line and are driven via a same second sub-data line" in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624